Case: 12-40937       Document: 00512406923         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013

                                     No. 12-40937                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MELVIN C. KEEL, JR.,

                                                  Plaintiff-Appellant
v.

WAL-MART STORES, INCORPORATED,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-248


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reason, as the

magistrate judge has explained in careful detail, the plaintiff has failed to

present evidence to raise a fact issue to support his complaints. The plaintiff has

not pointed to any legal error in the ruling of the magistrate judge or judgment

of the district judge.

       AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.